 Case 3:19-cv-00055-CDL Document 4-3 Filed 05/31/19 Page 1 of 16




EXHIBIT 2 TO SEC MEMORANDUM
                        OF LAW
       Case 3:19-cv-00055-CDL Document 4-3 Filed 05/31/19 Page 2 of 16




                    DECLARATION C1F RENEE EL.tZABETH LORYS



I, Renee Elizabeth I.orys, being legally fit and qualified to testify in a court of law, and having
personal lrnowledge ofthe facts contained herein, do hereby declare under penalty of perjury(28
U.S.C. § 1746) as follows:

1.    I am 25 years of age, a resident of Narth Augusta, South Carolina, and am currently
employed as a pharmacist for Publix Super Markets, Inc.

 2.     In the fall of2018, I wanted to invest money from myjob as a pharmacist. My brother,
 an undergraduate student at the University of Georgia("UGA"},told me that his friends at UGA
 were appazently making good returns by investing with an individual named Syed Arham Arbab
("Arbab")and my brother offered to put me in touch with Arbab. I agreed that my brother could
 provide my contact information to Arbab.

 3.     On October 5, 2018, I received a text message from Arbab's personal cell phone(number
         -0841)in which he wrote that my brother had told Arbab I was "possibly interested in
 investing with our firm! Would you lifce to get more information?" Copies of the text message
 exchanges referenced in this Declaration are attached hereto as Exhibit A.

4.       I wrote back that i "would definitely like more info!" At that point, Arbab sent back a
series oftext messages, writing that his "firm," which 1 understood to be called "Artis Profcio,"
was "different because we target young investors/college kids." Arbab explained investor funds
were "GUARANTEED and backed up to 15,000$." He further told zne in his text messages that
his "hedge fund" would have tower costs than most other hedge funds, noting that be would not
take any percentage of my initial investment and would only take "15%off[zny] capital gains
aflter calculating taxes," whereas other hedge funds would take "2% oftheir clients' initial
investments and take 20% on top of their capital gains." Arbab added that "getting updates on
your account is as simple as just shooting me a text" and noted that I could pull out my money
with two weeks advanced notice.

S.     In a series of additional text messages, Arbab described positive experiences from
existing investors, including UGA students and faculty. Further, he wrote that his fund had
experienced "growth ofabout 56% an individual accounts" in the prior year.

Initial:        Date: d5 2~J 2~~




                                                                                         Page 2 of 2
        Case 3:19-cv-00055-CDL Document 4-3 Filed 05/31/19 Page 3 of 16




6.     I decided to invest and Arbab provided me with instructions an how to wire my
investment to the Artis Proficio fund's bank account, explaining that I would send a wire from
my personal SunTrust Bank checking account to a specific account for which Arbab was listed
by name as the "main proprietor." Arbab said his fund would cover all wire fees and told me to
indicate on my wire that it was for "Artis Proficio investing." The account to which I sent my
$4,97S on October 9,2018, was at Bacilc of America. Arbab had given me the account number.

7.      I invested again with Arbab's hedge fund on October 22,2018,sending another $10,975
to invest in the fund after Arbab texted me and told me it was a "good time to make easy and
lucrative profits" because various large public companies were about to report their earnings. I
sent my second investment to the same bank account as before.

8.      Arbab reached out to me again an December 20,2018, texting me that I could make
"easy mone}~' by investing through Arbab in Amazon stock. I understood that any new
investment would be added to my existing hedge fund investor account. I agreed to invest for a
third time, sending $9,975, with $7,100 going to what T understood was the Artis Proficio fund's
bank account where I had sent my eazlier investments, while I also sent $37S to Arbab via Cash
App, and sent another $2,500 via Veneto to Arbab's "partner," Mustafa Faroon.

9.       On Mazch 27,2019, Arbab texted me to offer the chance to invest again, writing that the
 fund was seeking to raise $2.5 million in order to obtain additional "leverage" from Merrill
 Lynch. I initially rejected Arbab's offer to invest, but he persisted and persuaded me to invest
 additional funds by offering terms that were more favorable. He offered me a "bond agreement"
 with 8 percent interest. Based on those ternns, I relented and agreed to invest another $20,000.
 This time Arbab instructed me to wire my money to a different account, also at Bank of
 America, but which Arbab said was an account for Artis Proficio Capital Investments, LLC
("APCI"). On April 2, 2019,I used the instructions provided and wired $20,000 to the APCI
 account with the understanding from Arbab that I would have my investment and the 8 percent
 interest paid back to me by April 15,2019.

 10.    After Asbab failed to pay me back the $20,000 with 8 percent interest on April 1 S, 2014,
I demanded the return of my funds. Arbab told me on multiple occasions, through text messages
and phone calls, that he was sending me a wire for the funds. Subsequently, I received a $10
wire from Arbab, though he had texted me he was sending $22,000. I also received two transfers
to my Cash App account totaling $600 which I understood to be payments from Arbab.

I declare under penalties of perjury that the foregoing is true and correct. Declared and executed
this 23fd       day of         q         ____, 20I9.



                                              Renee Elizabeth Lorys
                                                                                         Page 2 of 2
Case 3:19-cv-00055-CDL Document 4-3 Filed 05/31/19 Page 4 of 16




                   EXHIBIT
                             C~
      Case 3:19-cv-00055-CDL Document 4-3 Filed 05/31/19 Page 5 of 16




                                  -ice usage
                              Fri, C1ct 5,'E:27 PM


             Hey Renee, i was talking to
             your brother earlier and he told
             me you were possibly
             interested in investing with our
             firm! Would you like to get
             more information?

                             .-~"~~            r '~'.



             Let me know when you are
             free, i can shoot you a call too
             if that's easier as well!




             No problem at all, i assumed!
             And okay I'll give you a
             summary real quick

             let me tell you a little about the
_ _        __fir_m in_g_en~r~l._lt'~_c~ifferent_-__
           --because we targ~~-young-----------
             investors/ college kids to start
             experiencing what investing



                                                                        SEC-LorysR-E-0000033
Case 3:19-cv-00055-CDL Document 4-3 Filed 05/31/19 Page 6 of 16




      2:50-9                                   .ail ^:~~~

                                                       ~1
                                                      ~
                             Syed

       summary real quick _          __

       let me tell you a little about the
       firm in general. It's different
       because we target young
       investors/ college kids to start
       experiencing what investing
       really is. So let me tell you
       about the guarantees we make
       first:

       - your money is GUARANTEED
       and backed up to 15,000$.
       W hat this means is that if i
       were to ever lose in an
       investment so bad{y your
       account goes below your initial
       investment, i would have to
       reimburse it to the initial
       amount. We try to keep it at a
       max of 15,000$ just to hedge
       liability of handling too much
       capital from one client; while
       also guaranteeing the safety of
       their money.

       - most hedge-'€ands-d-o a-~/~0-
       with their clients. What this
       means is that thev take 2% of



                                                                  SEC-Lorys R-E-0000022
Case 3:19-cv-00055-CDL Document 4-3 Filed 05/31/19 Page 7 of 16




      2:499                                                    .~~I   ~~~

                                          ~,.

                                     Syed
                                                    _ __ --_
       -_i i i~~~ i i~uiJ."C- i'ui iu~-`.uv a -cjc v
       with their clients. 1Nhat Phis
       means is that they take 2% of
       their client`s initial investments
       and take 20% on top of their
       capital gains (excluding tax
       fees). We don't take ANY
       money from your initial
       investment, and we do a 15%
       off your capital gains after
       calculating taxes.

       -getting updates on your
       account is as simple as just
       shooting me a text. We keep a
       detailed record of your daily
       portfolio performance and we
       are OBLIGATED to give you an
       update within 24 hours of you
       asking (information is usually
       available within minutes. So
       whenever you have a question
       about your portfolio or how
       you're doing, just shoot me a
       text.

       -finale, pulling_ o-u~._y~ur_raa~n~~ _-- -
       is made simple with our 2 week
       advance rule. Most hedge



                                                                            SEC-LorysR-E-0000023
Case 3:19-cv-00055-CDL Document 4-3 Filed 05/31/19 Page 8 of 16
  ~ ~:'                                                       ..II ~ ~~~

'~                                                                   ~
                                     Syed

     service and the results

                     S Ytl~t 1~   V lr fl ~1   1~•L.\J ~IVI




     Also just let me know if you're
     not interested so I don't keep
     bothering you with this! Your
     brother just wanted me to
     reach out to you be he told me
     you were trying to find a good
     place to invest your disposable
     income, and he heard a lot of
     good feedback from some of
     the people that invest with us
     such as students, University of
     Georgia faculty, and local
     restaurant/bar owners




     No omg I've probably been
     bugging the shit out of you, i
     just wanted to make sure i
     wasn't texting you and you're
                                                                           SEC-Lorys R-E-0000083
Case 3:19-cv-00055-CDL Document 4-3 Filed 05/31/19 Page 9 of 16
                                                 •1~~ ~ ~~;




                                                           1


                            Syed

  partnership, and not a hedge
  fund, so eack~ investor is
  essentiaity a "timited partner"
  of the fund




   Based on the average for last
   year, we saw a growth of about
   56% on individual accounts. If
   you look at the financial
   statement i sent to your email,
   you can see typical weekly
   growth and monthly growth
   starting from August




   7% of profit. We don't take any
                                                                  SEC-LorysR-E-0000085
Case 3:19-cv-00055-CDL Document 4-3 Filed 05/31/19 Page 10 of 16




   Just sent you the updated
   contract, and attached is the
   routing number for the wire
   transaction.

   When it asks for "name of
   account transferring to" put
   down Syed Arham Arbab
   because I`m the main
   proprietor of the fund`s
   account, but when it asks
   "what is it for" type in Artis
   Proficio Investing       _~ ___                        _    __

                      fu~an, C.1c~ 8, 9:02 PM




   If you have time tonight, you
   can try to initiate the wire just
   so we can start investing for
                                                                    SEC-LorysR-E-0000129
Case 3:19-cv-00055-CDL Document 4-3 Filed 05/31/19 Page 11 of 16
   2:43 ~✓                                            .~~I ^i~~~
                                ,,~~: ~~
~
~                                    ~
                                 ~ ~~A4v}   }
                                          ~ ~,               g
                                 .r:~: ~ r '

                                Syed
    c~,vi ivi i iy--r~-r~c~.,au~c vi ~i is i i~c

    in interest rate and the
    nega~ive_senfiment_DonaTd-:--
    trump has on the fed. With mid
    terms we will probably see a
    stagnation in the market, but
    nothing really too influenced by
    it because the major market
    movers aren't up for re-
    election or anything

    Major market movers meaning
    politicians involved in economic
    turbulence

                    Nrnm interesfiir~g. UIIeI! thanks
                    fc~r :checking in!

                      iVlor~, t~c~r 22, '!'1:5a ~~1


    Also meant to tell you, this
                                   __ __
    entire week a-lot of big - _ _
    companies are reporting their
    earnings so it'll be a good time
  ~-to make easy and lucrative--- --
    profits. If you wanted to invest
    more equity in your portfolio,
    there wouldn't be a better tame
    tbh
                                                                   SEC-Lorys R-E-0000053
Case 3:19-cv-00055-CDL Document 4-3 Filed 05/31/19 Page 12 of 16
           1:20 -9                                                                              .III LT E ':~ -_ ~


           { ~ _                                                                                                    r.
            e `                                                                                                     r ~ ~
      >.

                                            ":l.~y"



                                            Syed



                               Fri, Dec 14, 1.54 Ati~


           How was your online banking

                           Thu, Dec 2Q, 6:39 PM


           Hey there`s easy money for
           amazon over the weekend.
           can place a separate
           investment apart from your
           account to make huge returns.
           '
           I m expecting 7-12% returns.
           We're going to dip in and dip
           out. I would say throw a couple
           grand to make a good quick
           profit, and i can get the money
           back to you by next Thursday

                                                                                                        ,.>
                                                                                        ;.~                   ~.
                                                                                    p   , ._

                                       ih         ,                                             '   L               2
                                                  -: `                                    ~:.             ..`".
                                                                                                                        f~:
                       4:"
                        . _.     ~   -<,    1.   .,..    .,   .... ..   ..E   ~..                         ... .    ,z         -..




           Yeah it's just one of those
           indicators that's a blinking red
           that's just too easy to not go in




                                                                                                                                    SEC-LorysR-E-0000141
      Case 3:19-cv-00055-CDL Document 4-3 Filed 05/31/19 Page 13 of 16




       8:259                                      .~tl ^ ~i3::~,



                          syea >




                                   -~~~ ~~::x,.
       There's a 5k limit! And yeah
       sorry for not making that clear,
       i was just saying this wou{d be
       separate since you're getting it
        back next week. And you can
        use Venmo too if you want

                         Gan I just do two'$S,OOa
                         transactions?



               ..         -

        And you can do cashapp and
___     Venmo since i think cashapp is
        daily limit



       :
       --        -   ~




                                                                         SEC-LorysR-E-0000134
 2:25 PM           Mon May Case
                           20              3:19-cv-00055-CDL Document 4-3 Filed 05/31/19 Page 14 of 16                            ? 4~ 28% ;~_~~

   ~                                                                          May 2                                      (~   ~     ~i
                                                                              2:30 AM                                    "           ~I+
                                                                                                                                           Edtt

                                                                              Syed


                                                Yeah that's what the K-1 is

                                                But i did wanna ask u a question

                                                                                                                     ~~~?

                                                We're doing a cap raise for our fund and
                                                we've gotta hit $2.5 mii in order to get
                                                leverage from our custodian bank Merril
                                                Lynch. The leverage is a 2:1, and we're
                                                currently at $2,350,000 AUM. However,
                                                we get audited next Wednesday from
                                                the bank for our current financial
                                                standings and we're trying to hit this 2.5
                                                before then. Is there any way i could
                                                possibly give you equity in the company,
                                                like a standing bond, in exchange for the
                                                capital? The bond conditions would hold
                                                a 5%interest, and it would be a quick
                                                payout. Like cashed out by April 15th.
                                                wanted to reach out because essentially
                                                a bond means that you would be a
                                                voting partner of the fund and i only
                                                wanted to reach out to people that
                                                actually know their shit about public
                                                 markets and already an investor with us

                                                We've raised $112,000 so far.

                                                Obviously _don't need 38k from one
                                                person but whatever you can do would
                                                help!




                                                So we're managing 2.35 Million rn. And
                                                 need to hit 2.5 million in order to
                                                essentially get double of what we're
_ _. _                           .~~            trading with
                                                         ~    and we're 38k away~,_ from__._._..
                                                                                       _      ,,,,„rs __                      .
~~                         w     ,~             _                         s
         '~,,,,.   .,.   i+,     ....,_. ..~.                   .. _...   _                                              ~r~.r~    i,~
                           .~t                                                          ~~'.~ r..._ ~ ~_ +~ .tea .._..
                                                                                                                                  SEC-LorysR-E-0000111
Case 3:19-cv-00055-CDL Document 4-3 Filed 05/31/19 Page 15 of 16




             ~i


      Artis Proficio Ca pitaf Investments, LLC




      Oh the bond doc is just one, the rest is
      just the company info like legal stuff so
      you have it on file

       can resend you just the bond doc so it
      makes it easier for you to see. On it, it
      says 5% interest but i can raise it




       What interest percent would you want




       How much v+
       the bond for




       Is 7.5% ok

       If it's a deal breaker we can do 8


                                                                   SEC-LorysR-E-0000112
                                    _   _      _
Case 3:19-cv-00055-CDL Document 4-3 Filed 05/31/19 Page 16 of 16



    ~.̀
      k




                             Syed




          You realize I'm an MBA student
          about to graduate, also our
          entire team consists of multiple
          firms such as legal, admin,
          auditing, and prime brokerage.
          And i understand that, but i feel
          like the returns we've made you
          are pretty significant. And we
          are still a growing company at
          this point. However, i did send
           you resources for your tax and
          answered the questions you
           had for them. I took time to do
          that and i was under the
           i mpression that i satisfied your
           questions you had




           This is my fulltime job! That the
           entire reason I'm about to finish
            my M BA
      .~ ;.~:~




                                                                   SEC-Lorys R-E-0000151
